           Case 1:17-vv-01036-UNJ Document 52 Filed 10/23/18 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1036V
                                     Filed: August 22, 2018
                                         UNPUBLISHED


    STEPHANIE C. SAVAGE,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 1, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered from a shoulder injury related to vaccine
administration (“SIRVA”) as a result of receiving an influenza (“flu”) vaccine on January
16, 2017. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On April 24, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injury. On August 22, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $67,742.05.
Proffer at 2. In the Proffer, respondent represented that petitioner agrees with the


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01036-UNJ Document 52 Filed 10/23/18 Page 2 of 5



proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.



       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $67,742.05 in the form of a check payable to
petitioner, Stephanie C. Savage. This amount represents compensation for all
damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:17-vv-01036-UNJ Document 52 Filed 10/23/18 Page 3 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
STEPHANIE C. SAVAGE,                )
                                    )
            Petitioner,             )
                                    )
v.                                  )                No. 17-1036V
                                    )                Chief Special Master Dorsey
                                    )                ECF
SECRETARY OF HEALTH AND             )                SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 1, 2017, petitioner, Stephanie C. Savage, filed a petition for compensation

under the National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”),

alleging that she developed a shoulder injury related to vaccine administration (“SIRVA”) as a

result of receiving an influenza (“flu”) vaccine on January 16, 2017. On April 24, 2018,

respondent filed a Rule 4(c) Report indicating that petitioner is entitled to compensation for

SIRVA. For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report. The same day, Chief Special Master Dorsey issued a Ruling on

Entitlement finding that petitioner is entitled to compensation for SIRVA.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $62,500.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
            Case 1:17-vv-01036-UNJ Document 52 Filed 10/23/18 Page 4 of 5




       B.        Past Unreimbursable Expenses

       Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her SIRVA. Respondent proffers that petitioner should be awarded past

unreimbursable expenses in the amount of $1,732.86. Petitioner agrees.

       C.       Past Loss of Earnings

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

past lost earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A).

Respondent proffers that the appropriate award for petitioner’s lost earnings is $3,509.19.

Petitioner agrees.

       D.       Medicaid Lien

       Petitioner represents that there are no outstanding Medicaid liens against her.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $67,742.05 in the form of a check payable to petitioner.1 This

represents all elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.


                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                -2-
        Case 1:17-vv-01036-UNJ Document 52 Filed 10/23/18 Page 5 of 5




                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   ALEXIS B. BABCOCK
                                   Assistant Director
                                   Torts Branch, Civil Division

                                    s/ Justine Walters__________
                                   JUSTINE WALTERS
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146, Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 307-6393

DATE: August 22, 2018




                                     -3-
